—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 4, 1977 (People v Ferrin, 57 AD2d 559), affirming an order of the Supreme Court, Suffolk County, dated September 7, 1976, and a judgment of the same court, rendered April 18, 1974.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Rosenblatt, O’Brien, Thompson and Sullivan, JJ., concur.